By the Court.'
We think the court erred in reversing the conviction. Under the 4th clause of section 3, of the act to provide against the adulteration of foods and drugs, as amended April 22, 1890 (87 Laws, 248), it is provided that an article shall be deemed to be adulterated, “If it is an imitation of, or is sold under the name of another article.” The affidavit in this case in substance charged that the defendant offered hnd exposed for sale as an article of food, liquid coffee and chicory as and for liquid coffee. This is an offense under the statute, whether the compound be deleterious or not. It is a fraud on the purchaser, and one of the purposes of the statute was to protect him against such frauds.

Exceptions sustained.